Dykman, J.
This is a motion for a reargument, proceeding upon no theory -of mistake or misapprehension, or oversight of a contradictory authority, but upon the ground of error in the decision, while therefore the claim of error may be just, it yet presents no legal reason for a reargument. Four judges of the supreme court in this department have concluded that the relator should be relieved and now on re-examintion of the case on this motion we discover mo new light. If we are in error, we are hopelessly so, for we cannot perceive it.
The motion should be denied, with ten dollars costs.